Dear Senator Bankston:
This office is in receipt of your request for an opinion of the Attorney General in regard to requirements for insurance companies in Louisiana under R.S. 22:992. You state that you have had various inquiries on the necessity of insurance companies maintaining their adjusting files within the state and you ask if this requires that the claim files must actually be physically located within Louisiana and the actual adjusting work done by Louisiana adjustors. You additionally ask if the Act requires that all insurance companies have adjustors in order to carry on business within Louisiana.
R.S. 22:992, entitled "Claims office; located in this state", and added by Act 811 of 1993 provides as follows:
       A. Every foreign or alien insurer authorized to transact business in this state shall maintain an office in this state for the purpose of processing claims on property and casualty insurance policies issued or delivered by the insurer in this state. In lieu of maintaining a claims office in this state, the insurer may retain the services of a claims adjustor for processing claims on property and casualty insurance policies issued or delivered by the insurer in this state. Each insurer shall provide, upon inquiry by the commissioner of insurance, the name, address, and telephone number of the Louisiana domiciled independent claims adjustors retained by the insurer to process a particular claim made under policies issued or delivered by the insurer in this state.
       B. Each claims office or claims adjustor retained by such insurer shall maintain files, on computer or otherwise, on claims submitted to the insurer, for six months after a claim is finally resolved or six months after expiration or prescription on a claim, whichever occurs first. Personnel in the claims office or adjuster, if retained, shall be authorized by the insurer to request checks, settle claims, and contravene on behalf of the insurer concerning claims made to that office or adjustor on policies issued or delivered by the insurer.
       C. Each foreign or alien insurer authorized to transact business in this state shall maintain on file with the commissioner of insurance the current location and telephone number of the insurer's supervisory claims office responsible for Louisiana claims, which information shall be a public record.
       D. This Section shall not apply to reinsurers licensed or accredited by the state.
We understand Paragraph A of R.S. 22:992 to require every foreign insurer authorized to transact business in this state to maintain an office in this state for processing claims or, in the alternative, retain the services of an independent claims adjustor domiciled in Louisiana to process claims under policies issued or delivered in this state. Wherein Paragraph B provides that each claims office or claims adjuster maintain files on claims, we take this to be the claims office or adjuster required by Paragraph A and that the files be in Louisiana. We are supported in this conclusion by the title of the provision, "Claims office; located in this state".
In answer to your question if the Act requires all insurance companies to have adjustors in order to carry on business within Louisiana, we would conclude an adjustor is not mandated if the insurers "maintain an office in this state for purpose of processing claims on property and casualty insurance policies issued or delivered by the insurer in this state". However, it would appear any office maintained for processing claims would have to have adjustors, but the statute simply requires an office to process claims be maintained in this state.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                     RICHARD P. IEYOUB Attorney General
                                  By: _________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR